ALD-238                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 22-2213
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                                JOSEPH MCADAMS,
                                             Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                        (D.C. Criminal No. 1:09-cr-00737-001)
                       District Judge: Honorable Noel L. Hillman
                      ____________________________________

                  Submitted on Appellee’s Motion for Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   September 8, 2022

             Before: JORDAN, RESTREPO, and SCIRICA, Circuit Judges

                           (Opinion filed September 12, 2022)
                                       _________

                                        OPINION*
                                        _________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Appellant Joseph McAdams appeals from an order of the United States District

Court for the District of New Jersey denying his motion for compassionate release under

18 U.S.C. § 3582(c)(1). For the reasons that follow, we grant the Government’s motion

for summary action and will affirm the District Court’s ruling.

       McAdams robbed ten banks in the New Jersey and Pennsylvania area between

2004 and 2008, and was caught after leading police on a high-speed chase. In 2009, he

agreed to plead guilty to ten counts of armed bank robbery and one count of brandishing

a firearm. The District Court sentenced McAdams to 319 months in prison. McAdams

did not file an appeal, but later sought to vacate his sentence through a motion under 28

U.S.C. § 2255, which the District Court denied in 2015. McAdams’ second § 2255

motion, based on the U.S. Supreme Court’s decision in United States v. Davis, 139 S. Ct.

2319 (2019), was denied in 2020. The Bureau of Prisons estimates that McAdams will

be released in June 2031.

       In December 2020, McAdams, through counsel, filed a motion for compassionate

release under 18 U.S.C. § 3582(c)(1)(A). McAdams has several serious health conditions

including diabetes, hypertension, and obesity which, he argued, leave him more

susceptible to serious complications from the COVD-19 virus. He also claimed that other

injuries such as a torn rotator cuff, gout, and knee pain, in combination with his chronic

diagnoses, have diminished his physical strength and capacities. He further contended

                                             2
that these persistent conditions reflect that he is not dangerous, and that, in any event, his

extensive rehabilitation efforts while imprisoned, as well as a strong community and

family network, demonstrate that he does not pose a danger to the community. The

Government opposed the motion.

       The District Court denied McAdams’ compassionate release motion in June 2022.

The Court carefully considered McAdams’ medical conditions but decided that

McAdams’ health status and risk of contracting COVID-19 was not an “extraordinary

and compelling” reason for release or modification when he had been fully vaccinated.

See Dist. Ct. Op. 5-6. It also recognized that, while McAdams’ medical conditions could

make prison life more challenging, they were not so severe as to substantially diminish

McAdams’ ability to care for himself in prison. See id. at 6-7 (considering Comment 1

under § 1B1.13; United States v. Andrews, 12 F.4th 255, 260 (3d Cir. 2021), cert. denied,

142 S. Ct. 1446 (2022)). Moreover, the District Court concluded that the sentencing

factors under 18 U.S.C. § 3553(a) weighed against release. In particular, McAdams’

criminal history, dangerousness demonstrated in the serious offenses of these convictions,

and past recidivism, as well as the need for deterrence, protecting the public, and

avoiding a sentencing disparity, all weighed against release. See id. at 11-12. The

District Court found no material difference between the present application of the §

3553(a) factors and the Court’s application of those factors at sentencing. Id.




                                              3
       McAdams filed a timely appeal. The Government has now filed a motion for

summary affirmance. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6. McAdams did not file

a response to the motion, and the time for doing so has passed.

       We agree with the Government that the appeal does not present a substantial

question, because the District Court did not abuse its discretion in denying the § 3582

motion.1 See 3d Cir. L.A.R. 27.4; United States v. Pawlowski, 967 F.3d 327, 330 (3d

Cir. 2020) (explaining that we will not vacate a district court’s decision “unless there is a

definite and firm conviction that it committed a clear error of judgment in the conclusion

it reached upon a weighing of the relevant factors”) (cleaned up). Under §

3582(c)(1)(A)(i), a district court may reduce a prison term if “extraordinary and

compelling reasons warrant such a reduction.” Before it may grant release or

modification, however, the court must consider the sentencing factors under § 3553(a) “to

the extent that they are applicable.” Id. § 3582(c)(1)(A).

       There is no indication that the District Court “committed a clear error of

judgment” when, after considering the relevant factors of § 3553(a), it decided that too

many of those factors weighed against release. It is undisputed that the offenses

underlying these convictions were serious and violent: McAdams’ ten armed-bank

robberies involved violent takeovers of those institutions during which he grabbed and



1
 We have jurisdiction under 28 U.S.C. § 1291. We review the District Court’s order for
an abuse of discretion. See Andrews, 12 F.4th at 259.
                                           4
forced employees to lie on the ground, brandished firearms, threatened to kill people, and

locked employees in bank vaults. He was caught only after a high-speed car chase with

police. As the District Court noted here (and in 2010, at sentencing), McAdams had an

extensive criminal record stretching over two decades before he was caught escaping

from the latest bank robbery in 2008, and his record includes five prior felony robbery

convictions. See § 3553(a)(1) (providing that the court must consider “the nature and

circumstances of the offense and the history and characteristics of the defendant”). To be

sure, McAdams presented evidence of commendable rehabilitative efforts while

incarcerated and of a supportive family, but his criminal history reflects pervasive

recidivism. It was entirely appropriate for the District Court to express continued

concern regarding McAdams’ recidivist tendencies and the related need to protect the

public. See D. Ct. Op. at 11 (citing § 3553(a)(2)(C)). We also discern no error with the

District Court’s conclusion that concerns of deterrence and avoiding unnecessary

sentencing disparities weighed against a reduction or release. Id. In sum, the District

Court did not commit a clear error of judgment when it decided that the weighing of all

applicable § 3553(a) factors now does not materially differ from the District Court’s

application of them at sentencing.

       Accordingly, the Government’s motion is granted, and we will affirm the District

Court’s judgment.




                                             5